 Case 3:20-cv-02104-N-BT Document 53 Filed 02/12/21      Page 1 of 4 PageID 563



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

U.S. BANK, N.A., SUCCESSOR                  §
TRUSTEE TO LASALLE BANK                     §
NATIONAL ASSOCIATION, ON                    §
BEHALF OF THE HOLDERS OF BEAR               §
STEARNS ASSET BACKED                        § No. 3:20-cv-2104-N-BT
SECURITIES I TRUST 2006-HE7,                §
ASSET-BACKED CERTIFICATES                   §
SERIES 2006-HE7,                            §
                                            §
             Plaintiff,                     §
                                            §
v.

BRIDGET PARSON,

             Defendant.

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The Court has under consideration the Findings, Conclusions, and

Recommendation of United States Magistrate Judge Rebecca Rutherford dated

November 20, 2020. The Court has reviewed de novo the portions of the Findings,

Conclusions, and Recommendation to which objections were made. Finding none,

the Court accepts the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge. It is therefore:

      ORDERED and DECREED that Defendant’s Motion to Dismiss (ECF No. 12)

is DENIED.




                                            1
 Case 3:20-cv-02104-N-BT Document 53 Filed 02/12/21      Page 2 of 4 PageID 564



      It is further ORDERED and DECREED that Plaintiff’s Motion for Summary

Judgment (ECF No. 19) is GRANTED; thus, Plaintiff prevails on its claim for

foreclosure against Defendant.

      It is further ORDERED and DECREED that an event of default has occurred

on that certain Texas Home Equity Adjustable Rate Note (“Note”) in the principal

amount of $ 117,600.00, originally payable to First NLC Financial Services, LLC,

DBA THE LENDING CENTER, as lender on a loan secured by the real property

commonly known as 508 Grady Lane, Cedar Hill, Texas 75104 (the “Property”).

The Property is more particularly described as:

        LOT 29, IN BLOCK 2 OF CUMBERLAND AT HIGH POINTE

        PHASE 1, AN ADDITION TO THE CITY OF CEDAR HILL,

        DALLAS COUNTY, TEXAS, ACCORDING TO THE MAP OR

        PLAT THEREOF RECORDED IN VOLUME 85251, PAGE(S)

        3958, PLAT RECORDS, DALLAS COUNTY, TEXAS.

      It is further ORDERED and DECREED that certain Texas Home Equity

Security Instrument (“Security Instrument” and together with the Note,

“Loan”), filed for record on May 16, 2006 in the Official Public Records of Dallas

County, Texas, as Instrument Number 200600179101, grants First NLC Financial

Services, LLC, DBA THE LENDING CENTER, its successors and assigns, a security

interest in the Property. The Assignment of Trust executed on April 13, 2012,

provides U.S. BANK, N.A., SUCCESSOR TRUSTEE TO LASALLE BANK


                                        2
 Case 3:20-cv-02104-N-BT Document 53 Filed 02/12/21         Page 3 of 4 PageID 565



NATIONAL ASSOCIATION, ON BEHALF OF THE HOLDERS OF BEAR

STEARNS ASSET BACKED SECURITIES I TRUST 2006-HE7, ASSET-BACKED

CERTIFICATES SERIES 2006-HE7 (“U.S. Bank”)—as the current holder of the

Note and beneficiary of the Security Instrument—in the event of a default on the

obligations on the Note, with a first lien security interest on the Property.

      It is further ORDERED and DECREED that U.S. Bank is the current holder

and owner of the Note, and grantors under the Security Instrument.

      It is further ORDERED and DECREED that maturity of the subject Loan has

been accelerated and all sums due thereunder are now due and owing.

      It is further ORDERED and DECREED due to event of default on the Note,

Plaintiff, or its successors on assigns, may enforce U.S. Bank’s lien through

foreclosure of the Property via trustee’s sale at public auction, as provided in the

Security Instrument and Texas Property Code Section 51.002.

      It is further ORDERED and DECREED that the purchaser at the foreclosure

sale authorized by this order will be vested with all of the interest in the Property

held by Defendant.

      It is further ORDERED and DECREED that Plaintiff’s Motion to Dismiss

Counterclaim (ECF No. 38) is GRANTED.

      SO ORDERED this 12th day of February, 2021.




                                          3
Case 3:20-cv-02104-N-BT Document 53 Filed 02/12/21   Page 4 of 4 PageID 566




                                  ____________________________
                                  DAVID C. GODBEY
                                  UNITED STATES DISTRICT JUDGE




                                    4
